     Case 3:17-cv-01112-JLS-NLS Document 131 Filed 08/19/19 PageID.7417 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10 SYLVESTER OWINO and JONATHAN                ) Case No. 17-CV-01112-JLS-NLS
   GOMEZ, on behalf of themselves and all      )
11 others similarly situated,                  ) ORDER GRANTING JOINT MOTION
                              Plaintiffs,      )
12                                             ) TO EXTEND DISCOVERY MOTION
                vs.                            ) DEADLINE AS TO
13                                             ) ELECTRONICALLY STORED
      CORECIVIC, INC.,                         )
14                                             ) INFORMATION AND OTHER
                                Defendant..    ) DISCOVERY MATTERS
15                                             )
                                               )
16                                             )_ [ECF No. 130]
17    CORECIVIC, INC.,                         )
18                          Counter-Claimant, ))
                                               )
19                                             )
                   vs.                         )
20                                             )
      SYLVESTER OWINO and JONATHAN )
21    GOMEZ, on behalf of themselves and all )
      others similarly situated,               )
22
                          Counter-Defendants. ))
23                                             )
24

25

26
27

28


                                                       Case No. 17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 131 Filed 08/19/19 PageID.7418 Page 2 of 3



 1          Before the Court is the parties’ joint motion to extend the time to file a potential
 2    discovery motion as to several outstanding discovery matters. ECF No. 130. The
 3 discovery issues presented are as follows:
 4       •      Electronically Stored Information: The Court has previously extended the
                deadline to bring a discovery motion as to this discovery several times. ECF
 5              Nos. 75, 77, 81, and 89. The current deadline to bring a motion for this
 6              discovery is August 16, 2019.

 7          •      Plaintiffs’ Responses to Defendant’s First Set of Interrogatories and
                   Requests for Production: The Court has previously granted two extension
 8
                   requests as to this discovery. ECF Nos. 90, 94. The current deadline to
 9                 bring a motion for this discovery is August 23, 2019.
10
            •      Defendant’s Responses to Plaintiffs’ Second Set for Requests for
11                 Production: The Court previously granted one extension request as to this
                   discovery. ECF No. 92. The current deadline to bring a motion for this
12
                   discovery is August 27, 2019.
13
            •      Defendant’s Responses to Plaintiffs’ Third Set for Requests for
14                 Production: The Court has not granted any requests as to this discovery and
15                 has not been provided with a copy of the responses, but the parties represent
                   that the current deadline to bring a motion as to this discovery is August 15,
16                 2019.
17
      The parties request permission to file a joint discovery dispute as to the above discovery,
18
      to be due 60 days following the Court’s determination of their pending motions:
19
      Plaintiffs’ motion for class certification (ECF No. 84), Plaintiffs’ motion for partial
20
      summary judgment (ECF No. 97), and Defendant’s motion for judgment on the pleadings
21
      (ECF No. 117). ECF No. 130 at 3. The parties state that having these motions decided
22
      before bringing any discovery dispute to the Court would promote judicial economy and
23
      resources because the scope of appropriate discovery may be substantially narrowed
24
      pending the results on the motions. Id. at 2.
25
            The Court agrees with the parties that any discovery dispute would be more
26
      efficiently briefed after resolution on the parties’ pending motions. Accordingly, the
27
      Court GRANTS the motion and orders that any discovery dispute as to the above listed
28
      discovery must be brought within 60 days from the Court’s ruling on the last of the three

                                                 -1-           Case No. 17-CV-01112-JLS-NLS
        Case 3:17-cv-01112-JLS-NLS Document 131 Filed 08/19/19 PageID.7419 Page 3 of 3



    1    pending motions (ECF Nos. 84, 97, 117). In light of numerous other extensions the
    2    Court has granted in the part, the Court will not be inclined to grant any further
    3    extensions on this deadline.1 Any dispute as to the above discovery must be brought in a
    4    single joint motion covering all four discovery issues discussed above, and the parties
    5    are directed to review and adhere to the Chambers Rules as to the meet and confer
    6    requirements and content requirements of the combined joint motion. The Court expects
    7    the parties to use the additional time to meet and confer in order to narrow the disputes
    8    that are ultimately brought to the Court.
    9              IT IS SO ORDERED.
  10     Dated: August 19, 2019
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26
  27
         1
          The Court previously indicated it would give no further extension as to Plaintiffs’
  28
         Responses to Defendant’s First Set of Interrogatories and Requests for Production (ECF
         No. 94), but will grant this one last extension in order to promote efficiency.
                                                     -2-           Case No. 17-CV-01112-JLS-NLS
4827-4522-8437.1
